DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 19 April 2018. It is noted, however, that applicant has not filed a certified copy of the EP18168222.0 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wells et al (U.S. 8,792,978). Wells discloses (Figure 1B) an external part (col. 17, line 31-col. 19, line 8) including a sound pickup unit configured to pick up sound from the environment and a sound processing unit configured to process said sound, an implant part including an implant processing unit and a plurality of cochlea stimulation electrodes for stimulation of a cochlea of a user, a near-infrared transmitter (col. 17, lines 15-22) configured to transmit a near-infrared wave, and a near-infrared receiver configured to receive said near-infrared wave.
Regarding claim 2, Wells discloses (col. 14, line 48-col. 15, line 38) said near-infrared transmitter is an internal near-infrared transmitter provided on said implant part and configured to transmit said near-infrared wave towards a cortex of said user, and said near-infrared receiver is an internal near-infrared receiver provided on said implant part and configured to receive said near-infrared wave scattered by said cortex of said user.
Regarding claim 3, Wells discloses (col. 17, line 31-col. 19, line 8) an external near-infrared transmitter configured to transmit said near-infrared wave towards said internal near-infrared receiver, wherein said internal near-infrared receiver is further configured to receive said near-infrared wave directly from said external near-infrared transmitter.
Regarding claim 4, Wells discloses (col. 17, line 31-col. 19, line 8) said near-infrared transmitter is an external near-infrared transmitter provided on said external part, and said near-infrared receiver is an internal near-infrared receiver provided on said implant part.
Regarding claim 5, Wells discloses (col. 14, line 48-col. 15, line 38) said external near-infrared transmitter is configured to transmit said near-infrared wave towards a cortex of said user, and said internal near-infrared receiver is configured to receive said near-infrared wave scattered by said cortex of said user.
Regarding claim 6, Wells discloses (col. 17, line 31-col. 19, line 8) said external near-infrared transmitter is configured to transmit said near-infrared wave towards said internal near-infrared receiver, and said internal near-infrared receiver is configured to receive said near-infrared wave directly from said external near-infrared transmitter.
Regarding claim 7, Wells discloses (col. 17, line 31-col. 19, line 8) said near-infrared transmitter is an internal near-infrared transmitter, said near-infrared receiver is an external near-infrared receiver, said internal near-infrared transmitter is configured to transmit said near-infrared wave towards said external near-infrared receiver, and said external near-infrared receiver is configured to receive said near-infrared wave directly from said internal near-infrared transmitter.
Regarding claim 8, Wells discloses (col. 18, line 46-col. 19, line 8) said implant processing unit is configured to process said near-infrared wave scattered by said cortex of said user to determine a brain activity of a brain of said user.
Regarding claim 9, Wells discloses (col. 15, lines 12-38) said near-infrared wave scattered by said cortex is indicative of hemodynamic responses associated with neuron behavior of said brain of said user.
Regarding claim 10, Wells discloses (col. 15, lines 12-38) a result of said implant processing unit is used for adapting a signal processing of said cochlear implant hearing aid system, for adapting a processing of said sound by said sound processing unit, for fitting said cochlear implant hearing aid system to said user, for health condition monitoring of said user, and/or for an output of a brain-computer-interface.
Regarding claim 11, Wells discloses (col. 17, line 31-col. 19, line 8) said near-infrared wave transmitted by said external near-infrared transmitter towards said internal near-infrared receiver comprises encoded data to be used for said stimulation of said cochlea of said user by said cochlea stimulation electrodes.
Regarding claim 12, Wells discloses (col. 17, line 31-col. 18, line 19) an electromagnetic power transmission unit provided on said external part and configured 
Regarding claim 13, Wells discloses (col. 17, line 31-col. 18, line 19) an electromagnetic data transmission unit provided on said implant part and configured to transmit data in a non-contact manner utilizing an electromagnetic field generated by said electromagnetic power transmission unit for transmission of said electromagnetic power, and an electromagnetic data receiving unit provided on said external part and configured to receive said data in a non-contact manner.
Regarding claim 14, Wells discloses (col. 17, line 31-col. 18, line 19) a power adjustment unit provided on said external part and configured to adjust, based on said data, said electromagnetic power transmitted by said electromagnetic power transmission unit.
Regarding claim 15, Wells discloses (col. 17, line 31-col. 19, line 8) a wave transmission adjustment unit provided on said external part and configured to adjust, based on said data, said near-infrared wave transmitted by said external near-infrared transmitter towards said internal near-infrared receiver.
Regarding claim 16, Wells discloses (col. 17, lines 15-22) said near-infrared wave is a wave having a wavelength equal to or larger than 700nm and equal to or smaller than 900nm.
Regarding claim 17, Wells discloses (col. 17, line 31-col. 19, line 8) said external near-infrared transmitter is configured to transmit said near-infrared wave towards said 
Regarding claim 18, Wells discloses (col. 18, line 46-col. 19, line 8) said implant processing unit is configured to process said near-infrared wave scattered by said cortex of said user to determine a brain activity of a brain of said user.
Regarding claim 19, Wells discloses (col. 18, line 46-col. 19, line 8) said implant processing unit is configured to process said near-infrared wave scattered by said cortex of said user to determine a brain activity of a brain of said user.
Regarding claim 20, Wells discloses (col. 18, line 46-col. 19, line 8) said implant processing unit is configured to process said near-infrared wave scattered by said cortex of said user to determine a brain activity of a brain of said user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792